RULEY, JUDGE:
The claimant, James L. Dykes, seeks recovery from the respondent in the amount of $68.86 for damages to his automobile which occurred on September 13,1978.
On the day of the accident at approximately 2:00 p.m., the claimant was driving his 1974 Vega station wagon on W. Va. Route 61 between Pratt, W. Va. and East Bank, W. Va., when he approached a road construction area. The respondent was grading the sides of Route 61. Flagmen were stationed at each end of the construction area to control the flow of traffic. After being signaled forward by a flagman, the claimant proceeded at a speed of 10-15 mph following 6-8 feet behind a coal truck. While the claimant’s attention was focused on a road grader adjacent to the highway, his automobile struck a rock on the highway, approximately 10 inches wide and 8 inches high, causing damage to his automobile.
If the Court were disposed to hold the respondent guilty of negligence, it is also clear from the record that the claimant failed to exercise reasonable care and caution under the circumstances. The presence of flagmen at a construction site is sufficient to alert the reasonably prudent motorist to the possibility of a dangerous condition. Notwithstanding this warning, the claimant chose to follow a coal truck at an extremely close distance, limiting his vision of the road ahead. While his vision was thus limited and his attention was on the road grader, the rock was struck.
It is the opinion of this Court that the claimant’s failure to exercise reasonable care under the circumstances was the *350proximate cause of the accident and resulting damages. Accordingly, the claim is hereby disallowed.
Claim disallowed.